NOT FOR PUBLICATION                           FILED
                                                                         DEC 10 2020
                    UNITED STATES COURT OF APPEALS
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

GREGORY GOODS,                                  No. 19-15393

                Plaintiff-Appellant,            D.C. No. 2:14-cv-02580-TLN-KJN

 v.
                                                MEMORANDUM*
D. HAMAD; et al.,

                Defendants-Appellees,



                    Appeal from the United States District Court
                       for the Eastern District of California
                     Troy L. Nunley, District Judge, Presiding

                          Submitted December 2, 2020**

Before:      WALLACE, CLIFTON, and BRESS, Circuit Judges.

      California state prisoner Gregory Goods appeals pro se from the district

court’s judgment dismissing his 42 U.S.C. § 1983 action alleging access-to-courts

claims. We have jurisdiction under 28 U.S.C. § 1291. We review de novo a

dismissal under Fed. R. Civ. P. 12(b)(6). Hebbe v. Pliler, 627 F.3d 338, 341 (9th


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Cir. 2010). We affirm.

      The district court properly dismissed Goods’s action because Goods failed to

allege facts sufficient to show that he suffered an actual injury to a nonfrivolous

legal claim as a result of defendants’ conduct. See Lewis v. Casey, 518 U.S. 343,

348-53 (1996) (access-to-courts claim requires a prisoner to show that defendants’

conduct caused an actual injury to a nonfrivolous legal claim).

      We reject as without merit Goods’s contentions regarding judicial bias.

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or documents and facts not presented to the district court. See

Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009); United States v. Elias,

921 F.2d 870, 874 (9th Cir. 1990).

      AFFIRMED.




                                          2                                    19-15393